EXAMINER'S AMENDMENT
In an Examiner’s Interview held 3/10/2022, Applicant’s Representative, Dustin Hall (Reg. No. 58,476), authorized the following amendments to claims 1 – 3 and 11 – 13 to place the application in condition for allowance. The remaining claims 4 – 10 and 14 – 17 are maintained as presented in Claims dated 7/20/2021.
“1. (currently amended) In a computing system where a data request has been passed between an upstream site and a file service proxy cache node, the file service proxy cache node being a network node located between the upstream site and an origin file server node, a non-transitory computer-readable storage medium including instructions that, when executed by the file service proxy cache node, performs the steps: 
receiving an upstream file access request for a file from an upstream site; 
acquiring a channel for the file identified in the request; 
examining file data and file metadata cached within the channel to determine whether it is possible to service the request without communicating with a downstream node, wherein the downstream node includes either: 
a node closer to the origin file server node; or 
the origin file server node; 
determining communication with the first downstream node is required;
dispatching a downstream file access request to a first downstream node 
failing to receive a response from the first downstream node; and 
determining an alternate route via a second downstream node to the origin file server node; 
establishing a connection to the file using the alternate route by performing the following steps: 
modifying the downstream request by setting the DDS RECONNECT flag and including the channel's current path signature;
sending the downstream file access request to the second downstream node; and 
receiving a response from the second downstream node; and Page 3 of 14Application No. 17/361,063Preliminary Amendment Attorney Docket Number 10284-25 
copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file, wherein the path signature includes: 
the number of hops from the second downstream node to the origin server; and 
an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the second downstream node to the origin server; 

adding the file service proxy cache node's node identifier to the channel's path signature node identifier array when the downstream response contained an indication that the second downstream node just established a connection to the origin file server node; 
servicing the upstream file access request; 
copying the channel's path signature into a response to the upstream request; 
setting a status flag in the response to the upstream request indicating the file service proxy cache node has just established a connection to the file; and 
dispatching the response to the upstream request  to the upstream site.  

2. (currently amended) The system of claim 1, wherein when the second downstream node receives the downstream file access request from the file service proxy cache node following the failure to receive a response from the first downstream node, the file service proxy cache node performs the steps: 
acquiring a channel for the file identified in the request; 
examining the status indicator flags contained within the downstream file access request to determine whether the DDSRECONNECT flag is set; 
when the DDSRECONNECT flag is set, examining the channel's path signature to determine whether the second downstream node's node identifier is contained within the channel's path signature node identifier array; Page 4 of 14Application No. 17/361,063Preliminary Amendment Attorney Docket Number 10284-25 
when the DDSRECONNECT flag is set AND the second downstream node's node identifier is contained within the channel's path signature node identifier array, dispatching a RECALL/INVALIDATE message to the "old" upstream node identified in the path signature contained in the downstream file access request; and 
when a response to the RECALL/INVALIDATE message is received, updating the "old" upstream node's upstream site structure to indicate the upstream site is no longer being used to access the file identified in the downstream file access request; and 
when a response to the RECALL/INVALIDATE message is NOT received, updating the "old" upstream node's upstream site structure to indicate the upstream site is OFFLINE.  

3. (currently amended) The system of claim 2, wherein when the second downstream node receives the downstream file access request from the file service proxy cache node following the failure to receive a response from the first downstream node, the file service proxy cache node performs the steps: 
acquiring a channel for the file identified in the request; 
examining file data and file metadata cached within the channel to determine whether it is possible to service the request without communicating with a downstream node, wherein the downstream node includes either: 
a node closer to the origin file server node; or 
the origin file server node; 
dispatching a downstream file access request to a third downstream node when communication with the third downstream node is required; 

copying a path signature from the response to the channel when the downstream response contained an indication that the third downstream node just established a connection to the file, wherein the path signature includes: 
the number of hops from the third downstream node to the origin server; and Page 5 of 14Application No. 17/361,063Preliminary Amendment Attorney Docket Number 10284-25 
an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the third downstream node to the origin file server node; 
incrementing the number of hops in the channel's path signature; 
adding the file service proxy cache node's node identifier to the channel's path signature node identifier array when the downstream response contained an indication that the third downstream node just established a connection to the origin file server node; 
servicing the upstream file access request; and 
dispatching a response to the upstream site.

11. (currently amended) In a computing system where a data request has been passed between an upstream site and a file service proxy cache node, the file service proxy cache node being a network node located between the upstream site and an origin file server node, a non-transitory computer-readable storage medium including instructions that, when executed by the file service proxy cache node, performs the steps: 
receiving an upstream file access request for a file from an upstream site; 
acquiring a channel for the file identified in the request; 
examining file data and file metadata cached within the channel to determine whether it is possible to service the request without communicating with a downstream node, wherein the downstream node includes either: 
a node closer to the origin file server node; or 
the origin file server node; 
determining communication with the first downstream node is required;
dispatching a downstream file access request to a first downstream node 
failing to receive a response from the first downstream node; and 
determining an alternate route via a second downstream node to the origin file server node; 
establishing a connection to the file using the alternate route by performing the following steps: 
modifying the downstream request by setting the DDS RECONNECT flag and including the channel's current path signature;
sending the downstream file access request to the second downstream node; and 
receiving a response from the second downstream node; and Page 3 of 14Application No. 17/361,063Preliminary Amendment Attorney Docket Number 10284-25 

the number of hops from the second downstream node to the origin server; and 
an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the second downstream node to the origin server; 
incrementing the number of hops in the channel's path signature; and 
adding the file service proxy cache node's node identifier to the channel's path signature node identifier array when the downstream response contained an indication that the second downstream node just established a connection to the origin file server node; 
servicing the upstream file access request; 
copying the channel's path signature into a response to the upstream request; 
setting a status flag in the response to the upstream request indicating the file service proxy cache node has just established a connection to the file; and 
dispatching the response to the upstream request  to the upstream site. 

12. (currently amended) The system of claim 11, wherein when the second downstream node receives the downstream file access request from the file service proxy cache node following the failure to receive a response from the first downstream node, the file service proxy cache node performs the steps: 
acquiring a channel for the file identified in the request; 
examining the status indicator flags contained within the downstream file access request to determine whether the DDSRECONNECT flag is set; 
when the DDSRECONNECT flag is set, examining the channel's path signature to determine whether the second downstream node's node identifier is contained within the channel's path signature node identifier array; Page 4 of 14Application No. 17/361,063Preliminary Amendment Attorney Docket Number 10284-25 
when the DDSRECONNECT flag is set AND the second downstream node's node identifier is contained within the channel's path signature node identifier array, dispatching a RECALL/INVALIDATE message to the "old" upstream node identified in the path signature contained in the downstream file access request; and 
when a response to the RECALL/INVALIDATE message is received, updating the "old" upstream node's upstream site structure to indicate the upstream site is no longer being used to access the file identified in the downstream file access request; and 
when a response to the RECALL/INVALIDATE message is NOT received, updating the "old" upstream node's upstream site structure to indicate the upstream site is OFFLINE.  

13. (currently amended) The system of claim 12, wherein when the second downstream node receives the downstream file access request from the file service proxy cache node following the failure to receive a response from the first downstream node, the file service proxy cache node performs the steps: 

examining file data and file metadata cached within the channel to determine whether it is possible to service the request without communicating with a downstream node, wherein the downstream node includes either: 
a node closer to the origin file server node; or 
the origin file server node; 
dispatching a downstream file access request to a third downstream node when communication with the third downstream node is required; 
receiving a response from the third downstream node when communication with the downstream node is required; 
copying a path signature from the response to the channel when the downstream response contained an indication that the third downstream node just established a connection to the file, wherein the path signature includes: 
the number of hops from the third downstream node to the origin server; and Page 5 of 14Application No. 17/361,063Preliminary Amendment Attorney Docket Number 10284-25 
an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the third downstream node to the origin file server node; 
incrementing the number of hops in the channel's path signature; 
adding the file service proxy cache node's node identifier to the channel's path signature node identifier array when the downstream response contained an indication that the third downstream node just established a connection to the origin file server node; 
servicing the upstream file access request; and 
dispatching a response to the upstream site.”
Terminal Disclaimer
The terminal disclaimer filed on 3/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,050,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 17 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance.

The claimed invention of claim 1 is directed to a proxy node between an origin file server and a requesting device, wherein the proxy node receives an access request, acquires a file channel for a file identified in the requests, inspects information associated with the file channel, determines if content is to be fulfilled by the proxy or by a downstream node, sending a request to a downstream node for the file, determines an alternate route to the downstream node as the response fails, then establishes a connection with the downstream node using a specific interchange of exchange of information between the downstream node on an alternate path and the proxy, and copying and modifying information of a path signature based upon the response from the downstream node.
The prior art, taken alone or in combination, fails to teach, suggest, or render obvious claim 1 considered as a whole. The prior art is further particularly silent in regards to teaching establishing a connection to the file using the alternate route by performing the following steps: modifying the downstream request by setting the DDS RECONNECT flag and including the channel's current path signature; sending the downstream file access request to the second downstream node; and receiving a response from the second downstream node, and copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file, wherein the path signature includes: the number of hops from the second downstream node to the origin server, and an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the second downstream node to the origin server, incrementing the number of hops in the channel's path signature, and adding the file service proxy cache node's node identifier to the channel's path signature node identifier array when 
Lu et al. (US 2010/0191805 A1), hereinafter “Lu”, teaches of a system wherein a client issues HTTP requests for web page objects and the requests are intercepted by a cache which records header information of the requests and generates a signature to identify the requested content (Lu Paragraphs [0014 – 0018]). Lu further teaches the cache may determine that it does not have the content and may propagate a request to a downstream site (Lu Paragraph [0017]). Where Lu teaches receiving a response from the server and storing the content for future use (Lu Paragraph [0017]), Lu fails to teach establishing a connection to the file using the alternate route by performing the following steps: modifying the downstream request by setting the DDS RECONNECT flag and including the channel's current path signature; sending the downstream file access request to the second downstream node; and receiving a response from the second downstream node, and copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file, wherein the path signature includes: the number of hops from the second downstream node to the origin server, and an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the second downstream node to the origin server, incrementing the number of hops in the channel's path signature, and adding the file service proxy cache node's node identifier to the channel's path signature node identifier array when the downstream response contained an indication that the second downstream node just established a connection to the origin file server node, and servicing the upstream file access request.
Khanna et al. (US 2013/0148658 A1), hereinafter “Khanna”, teaches a source node generating packet metadata including next-hop and destination information for a data packet and forwarding the packet along a path in the network based upon the node list in the packet metadata (Khanna Paragraphs [0027 – 0030]). Khanna fails to teach or suggest establishing a connection to the file using the alternate route by performing the following steps: modifying the downstream request by setting the DDS RECONNECT flag and including the channel's current path signature; sending the downstream file access request to the second downstream node; and receiving a response from the second downstream node, and copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file, wherein the path signature includes: the number of hops from the second downstream node to the origin server, and an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the second downstream node to the origin server, incrementing the number of hops in the channel's path signature, and adding the file service proxy cache node's node identifier to the channel's path signature node identifier array when the downstream response contained an indication that the second downstream node just established a connection to the origin file server node, and servicing the upstream file access request.
Safruti et al. (US 2012/0089700 A1), hereinafter “Safruti”, teaches determining if a cache is the root of a requested content file based upon a tracked flow of a request, and the flow of the request is determined and maintained by each hop the flow that handles a request includes its internal header information in the request (Safruti Paragraphs [0091] and [0050]). Safruti, taken alone or in combination with Lu, fails to teach or suggest establishing a connection to the file using the alternate route by performing the following steps: modifying the downstream request by setting the DDS RECONNECT flag and including the channel's current path signature; sending the downstream file access request to the second downstream node; and receiving a response from the second downstream node, and copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file, wherein the path signature includes: the number of hops from the second downstream node to the origin server, and an 
Atchison (US 2005/0114403 A1) teaches monitoring file paths for different files in a computer network (Atchison Paragraph [0025]) and querying file server nodes to determine where a file is stored (Atchison Paragraph [0026]). Atchison fails to remedy the deficiencies of the prior art and further fails to teach or suggest establishing a connection to the file using the alternate route by performing the following steps: sending the downstream file access request to a second downstream node and receiving a response from the second downstream node copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459